Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 02, 2016

The Court of Appeals hereby passes the following order:

A16D0255. BYRON KAREEN COAST v. THE STATE.

      Byron Kareen Coast pled guilty to possession of marijuana with intent to
distribute. He was represented by an attorney during the plea, and his attorney
subsequently filed a motion to withdraw the plea, which is pending below. In the
meantime, Coast filed a pro se application for discretionary appeal in the Supreme
Court, which transferred it to us. We lack jurisdiction to consider Coast’s application.
      A criminal defendant does not have the right to represent himself while also
being represented by an attorney. See Tolbert v. Toole, 296 Ga. 357, 361-363 (3)
(767 SE2d 24) (2014); Jacobsen v. Haldi, 210 Ga. App. 817, 818-819 (1) (437 SE2d
819) (1993). The record indicates that Coast is still represented by counsel.
Accordingly, his pro se application for discretionary appeal is a nullity, see id., and
this application is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             03/02/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.